Memorandum by the Court.
Appellants question only the rate of the award, which was the maximum of $55 applicable at the date of the second accident (Workmen’s Compensation Law, § 15, subd. 6, par. [b]; Matter of Zuk v. McGuire Bros., 277 App. Div. 956, mot. for lv. to app. den. 301 N. Y. 817). The wage rate was computed on the basis of claimant’s earnings for the year prior to the first accident, as all parties agree that it should have been, appellants in their brief conceding that “ [consideration of the average weekly wage before the second accident, while the claimant was on reduced earnings, is not pertinent to the issue herein ” and the earnings for the 52 weeks worked in the year preceding the first accident, consisting of cash wages of $1,942.20, tips of $2,600 and meals valued at $416, or a total of *1054$4,958.20, an amount in excess of that necessary to application of the maximum rate. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.